Citation Nr: 1448594	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  11-02 519 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability

2. Entitlement to compensation based on the provisions of 38 U.S.C.A. § 1151 for additional disability in the low back and legs


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and July 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in a December 2012 video-conference hearing.

The issue of entitlement to compensation based on section 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In May 2009, before promulgation of a decision on the appeal, VA received a written statement from the Veteran requesting a withdrawal of his appeal for the denial of service connection for a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant on the issue of service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On May 7, 2009, VA received a written statement from the Veteran requesting to withdraw his appeal for the denial of direct service connection for a low back disability in accordance with 38 C.F.R. § 20.204.  The request was received prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  Thus, the Board has no jurisdiction, and the appeal of the denial of service connection for a low back disability is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal of the denial of direct service connection for a low back disability is dismissed.


REMAND

The evidence shows that the Veteran's right leg fell off the operating table for a period of time during a July 2005 procedure at VA.  The Veteran and other lay witnesses report additional pain and disability after the surgery.  An opinion from a January 2013 treatment record says: "his symptomatology is likely a result of bilateral knee OA [osteoarthritis] and possibly diabetic peripheral neuropathy.  It is possible that with a 'double crush' circumstance such as pressure from hanging unsupported in 2005 that his right saphenous nerve sustained irritation or some injury...."  A medical examination and opinion are necessary.  See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding treatment records pertinent to the low back and leg claim from the VAMC Audie Murphy and Kerrville. 

2. Then, forward the claims file to a VA examiner to measure and record the current level of disability in the low back and legs and provide opinions on the following:

a. Did the July 2005 incident, where the Veteran's right leg fell from the operating table, at least as likely as not cause additional disability to the Veteran's low back or legs?

Take note of the January 2013 treatment record noting a possibility that with a 'double crush' circumstance such as pressure from hanging unsupported in 2005, the Veteran's right saphenous nerve sustained irritation or some injury.

b. If so, is it at least as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider when his leg was left hanging off the operating table for an extended period of time? 

c. If an affirmative answer is provided for both the above questions, please provide a baseline level of disability prior to the July 2005 operation and an increased level of disability after the operation.  

The provider should give rationale for all opinions and consider all lay and medical evidence of record.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


